UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 21, 2010 SanDisk Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-26734 (Commission File No.) 77-0191793 (I.R.S. Employer Identification No.) 601 McCarthy Boulevard, Milpitas, California95035 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 801-1000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02 Results of Operations and Financial Condition Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 Item 2.02 Results of Operations and Financial Condition On October 21, 2010, SanDisk Corporation (the “Registrant”) issued a press release to report its financial results for its third quarter ended October 3, 2010. The press release is attached hereto as Exhibit99.1 and is incorporated herein in its entirety by reference.In addition to the condensed consolidated financial statements presented in accordance with generally accepted accounting principles (GAAP), the attached press release contains non-GAAP measures of operating results, net income and net income per share, which are adjusted from results based on GAAP to exclude certain expenses, gains and losses.These non-GAAP financial measures are provided to enhance the user’s overall understanding of the Registrant’s current financial performance and its prospects for the future.Specifically, the Registrant believes the non-GAAP results provide useful information to both management and investors as these non-GAAP results exclude certain expenses, gains and losses that it believes are not indicative of its core operating results and because it is consistent with the financial models and estimates published by many analysts who follow the Registrant.For example, because the non-GAAP results exclude the expenses the Registrant recorded for share-based compensation, the amortization of acquisition-related intangible assets related to acquisitions of Matrix Semiconductor, Inc. in January2006 and MusicGremlin, Inc. in June 2008, and non-cash economic interest expense associated with the Registrant’s cash-settled convertible notes, the Registrant believes the inclusion of non-GAAP financial measures provide consistency in its financial reporting.These non-GAAP results are some of the primary indicators management uses for assessing performance, allocating resources and planning and forecasting future periods.Further, management uses non-GAAP information that excludes certain non-cash charges, such as amortization of purchased intangible assets, share-based compensation, and non-cash economic interest expense associated with cash-settled convertible notes, as these non-GAAP charges do not reflect the cash operating results of the business or the ongoing results.These measures should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for, or superior to, GAAP results.These non-GAAP measures may be different than the non-GAAP measures used by other companies. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing of the Registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to this or such filing.The information in this report, including the exhibit hereto, shall be deemed to be “furnished” and therefore shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections11 and 12(a)(2) of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description of Document Press Release of SanDisk Corporation dated October 21, 2010 to report its financial results for its third quarter ended October 3, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 21, 2010 SANDISK CORPORATION By: /s/ Judy Bruner Name: Judy Bruner Title: Executive Vice President, Administration and Chief Financial Officer (Principal Financial and Accounting Officer) EXHIBIT INDEX Exhibit Number Description of Document Press Release of SanDisk Corporation dated October 21, 2010 to report its financial results for its third quarter ended October 3, 2010.
